           Case 1:14-md-02543-JMF Document 8320 Filed 01/06/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:

GENERAL MOTORS LLC IGNITION SWITCH LITIGATION                                    14-MD-2543

This Document Relates To:                                                         ORDER
Postley v. General Motors LLC, 20-CV-3498
-----------------------------------------------------------------------------x
JESSE M. FURMAN, United States District Judge:

         Pursuant to Order No. 167, ECF No. 7789, on October 6, 2020, New GM filed a notice

regarding deficiencies in the Plaintiff Fact Sheets (“PFS”), Order No. 108, ECF No. 3115,

document productions (“Order 108 Documents”), and Order No. 148, ECF No. 5373, document

productions (“Order 148 Documents”) of, among others, Wave Pool Plaintiffs Kyomi Postley,

Tiffany Postley, Timothy Postley, all proceeding pro se. See ECF No. 8178.1 Plaintiffs had

fourteen days — that is, until October 20, 2020 — to cure these deficiencies. See Order No. 173,

ECF No. 8094.

         On November 13, 2020, New GM moved to dismiss the claims of Tiffany Postley and

Timothy Postley without prejudice for ongoing discovery deficiencies. ECF No. 8234. In their

motion, New GM informed the Court that “[t]here are no current disputes for the Court to address

with respect to Kyomi Postley” and that “Ms. Robinson provided additional discovery materials that

resolved her discovery deficiencies.” Id. at 2. In contrast, Tiffany and Timothy Postley “ha[d] not

provided any additional discovery materials” and had “remaining discovery deficiencies.” On

November 18, 2020, New GM filed a reply withdrawing its motion in light of its agreement to

provide Tiffany and Timothy Postley with an extension to December 4, 2020 of the deadline to




1
         Unless otherwise noted, all docket references are to 14-MD-2543.
         Case 1:14-md-02543-JMF Document 8320 Filed 01/06/21 Page 2 of 3



provide substantially complete PFSs and Order No. 148 documents.2 ECF No. 8265. In light that

withdrawal, the Court denied New GM’s motion without prejudice to renew if the Postleys’

discovery deficiencies continued beyond the agreed-upon date. ECF No. 8266.

       On December 14, 2020, New GM moved to dismiss without prejudice Timothy Postley and

Kenneth Smith for continued discovery deficiencies. See ECF No. 8295. New GM noted that “Mr.

Postley provided an amended Plaintiff Fact Sheet and one document related to his claim for lost

earnings on December 4, 2020” and “also requested an additional two-week extension to provide

additional documents supporting his claim for lost earnings, to which New GM agreed.” Id. at 1-2.

However,” New GM contended that “Mr. Postley continues to have several deficiencies in his

Plaintiff Fact Sheet and Order No. 148 documents . . . which he did not request an extension to

cure.” Id. at 2. In contrast, “[a]t this time New GM [wa]s not requesting dismissal of Tiffany

Postley’s claims,” although she “continue[d] to have deficiencies in her Plaintiff Fact Sheet and

Order No. 148 documents, including not providing a signed declaration and documents supporting

her claim for lost earning,” noting that she “provided supplementary materials on November 24,

2020 and December 3, 2020.” Id. at 2 n.2. Mr. Postley then had fourteen days — that is, until

December 28, 2020 — to cure his deficiencies or oppose the motion. Mr. Postley did not do so.

       On January 4, 2021, New GM filed a reply in support of its motion. ECF No. 8317. In it,

New GM notes that Mr. Postley had not provided any further discovery materials responsive to the

motion to dismiss, although New GM acknowledged that “[o]n December 28, 2020, Mr. Postley

produced two additional documents related to his claim for lost wages” pursuant to the extension to

which New GM had previously agreed. Id. at 2 n.1



2
        New GM did not moved to dismiss Kyomi PostOH\, although she “continue[d] to have certain
Order 148 Document deficiencies,” because “the parties have reached an agreement to resolve those
deficiencies.” ECF No. 8265, at 1 n.1.


                                                  2
Case 1:14-md-02543-JMF Document 8320 Filed 01/06/21 Page 3 of 3
